Citation Nr: 1138758	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's daughter J.S., on the basis of permanent incapacity for self-support before she attained the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at an October 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The Veteran's appeal was remanded by the Board in March 2011 to obtain additional records relevant to the Veteran's claim.  Specifically, the Remand requested that records from All Children's Hospital, Charter Hospital, F. H., NP, and Dr. R.T.  be obtained.  A March 2011 letter asked the Veteran provide these records, or authorization so that VA could obtain them.  Records from All Children's Hospital documenting treatment by Dr. R.T., dated in 1993, were obtained.  VA was notified in April 2011 that they had no record of J.S. being treated within the Hernando County Health Department, and that Dr. R.T. was never employed there.  Letters requesting records from Charter Hospital and from F. H. were returned to sender.  In June 2011 and August 2011 phone calls, the Veteran was notified of those records' unavailability, and he indicated that he was unable to provide additional information or addresses for those doctors/facilities.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2011 Remand in this case; an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's daughter, J.S., was born in July 1981; her 18th birthday was in July 1999.   

2.  The evidence of record does not show that J.S. was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA helpless child benefits for the Veteran's daughter, J.S., are not met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While notification of regulations pertinent to the establishment of an effective date and of the disability rating were not provided, the Veteran has not been prejudiced as a result, as the preponderance of the evidence is against his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified in the June 2008 letter as to the records needed to substantiate his claim.  However, he did not provide them at that time.  At his October 2010 Board hearing, he identified additional providers, and subsequently provided authorization to obtain records from them, but only records from All Children's Hospital were obtained, and after review of the file, the Board finds that additional attempts to obtain these records would be futile.  In September 2008, the Veteran indicated that his daughter J.S. was not in receipt of disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During his October 2010 Board hearing, the Veteran asserted that his daughter, J.S., became permanently incapable of self-support prior to the age of 18, and the VLJ fully explained the issue on appeal and discussed evidence that would be helpful, specifically medical evidence showing permanent disability for the Veteran's daughter prior her reaching the age of 18.  In fact, after discussion on the record, the record was left open for 30 days for the express purpose of allowing the Veteran the opportunity to present medial or lay statements or evidence supporting his claim; as discussed above, the sources identified by the Veteran were contacted, but ultimately did not result in additional evidence being added to the claims file other than those records from All Children's Hospital.  Accordingly, VA complied with 38 C.F.R. 3.103(c) (2) to the extent possible; neither the Veteran nor his representative has asserted otherwise.  Bryant v. Shinseki, 23 Vet. App. 488 92010); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the Veteran's daughter J.S. was over 18 years of age at the time of the Veteran's claim for helpless child benefits on her behalf, no VA examination is required to determine her eligibility, as her capacity for self-support prior to age 18 is the focus of the claim.  See 38 C.F.R. § 3.159(c).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696.  

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried, and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356 (2011).

The Veteran contends that his daughter, J.S., became permanently incapable of self-support before the age of 18.  To establish entitlement to VA benefits on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are:

(1)	 The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)	 A child shown by proper evidence to have been permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)	It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)	 The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356 (2011).

In helpless child claims, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

The Veteran indicated in a November 1999 statement that his daughter, J.S., was living with him rent-free and that he had purchased an automobile for her within the last year; no indication of mental illness was described at that time.  In his December 2007 claim, he stated that his daughter J.S. had been dependent on him for her entire life based on her bipolar disorder, anorexia, and irritable bowel syndrome, and that he paid for insurance and maintenance for her automobile due to those disabilities.  In his August 2008 notice of disagreement, he stated that she had been under the family's support and housing since before she was 18 due to her mental condition, and that her current disability, to include her having forged checks to obtain money for prescription drug addiction, began at age 12 when she was hospitalized for anorexia.  In his March 2009 substantive appeal, he stated that she was admitted to a 12-month inpatient prescription drug rehabilitation program, and that he and his wife continued to pay her living and medical expenses.  He testified at his October 2010 Board hearing that J.S. was first treated at All Children's Hospital at age 11 for anorexia and major depression, and that she had been continuously treated for depression since 1993.  He also testified that he and his wife had recently paid $3,000.00 towards their daughter's mortgage, as well as her utilities and other bills because she was not working.  

The only medical records dated prior to her 18th birthday consist of April 1993 records from All Children's Hospital.  These records show she was referred there due to suspected anorexia, probably secondary to a psychological cause, and reported being depressed and having crying fits, but denying suicidal ideation.  Diagnoses of major depression, anorexia nervosa, and passive-aggressive personality disorder were made during the initial days of inpatient treatment.  However, the discharge summary further noted her refusal to eat food by mouth and her proactive interference with her nasogastric tube feeding, and the family's refusal to provide J.S. with anti-depressants and their being difficult to work with in treating J.S., and they ultimately removed her from the hospital against medical advice.  The discharge diagnoses were anorexia nervosa, malnutrition, and pancreatitis.  In non-medical evidence, the Veteran also submitted copies of personal checks payable to J.S. for her birthday, as well as alleged checks forged by J.S. on the Veteran's wife's account.

After review of the record, the Board finds that the Veteran's daughter, J.S., was not incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  While it is clear that at age 11, J.S. had an eating disorder, she denied having suicidal ideations or intent and the record does not show that she was a danger to herself at that time or at any other time prior to age 18.  While a diagnosis of major depression was noted on entrance to All Children's Hospital, no psychiatric diagnosis other than anorexia nervosa was noted at the time she was discharged against medical advice.  While the Veteran has alleged that J.S. was treated for depression from that time through her 18th birthday, he has not identified or submitted additional records showing this continuous treatment.  Further, the records documenting that the Veteran and his wife paid for J.S.'s expenses only show that they provided for her financially; as noted above, incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356 (1).

The Veteran's statements and testimony that his daughter J.S. had a permanent incapacity for self-support prior to age 18 have been considered, but the record does not support his claims.  There is simply no evidence other than the Veteran's statements that, J.S. was diagnosed with a mental condition so severe prior to age 18 that made her incapable of self-support.  Such determination requires some medical expertise or evidence and none has been provided in this case.  For that reason, the Veteran is not entitled to helpless child benefits on J.S.'s behalf.

Because evidence satisfying the criteria for helpless child benefits is not of record, the preponderance of the evidence is against the Veteran's claim for benefits for his daughter, J.S.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for entitlement to helpless child benefits for the Veteran's daughter, J.S., on the basis of permanent incapacity for self-support before J.S. attained the age of 18, is denied. 





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


